McMahan, J. —
This is an action by appellee Harvey Davisson against James Porter, in which the First National Bank of Rensselaer was made a garnishee defendant. The appellant claiming to be the owner of the funds in the possession of the appellee bank was on its application- made a defendant. Trial by the court resulted in a judgment for the appellee Davisson on the issue presented by the complaint and also on the issue in attachment and garnishment.
The questions presented by the assignment of errors require a consideration of the evidence. Appellant’s recital of the evidence is not sufficient to enable the court to pass upon the questions involved. Appellant contends that it is the owner of the funds garnisheed by reason of an alleged indorsement of a certain promissory note to it by appellee Porter. Neither the note nor the indorsement are set out, and in the absence of this evidence no error is shown. Judgment affirmed.